UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6748



GEORGE THAYER DIGGS, JR.,

                                           Petitioner - Appellant,

          versus


SHERIFF, County of James City,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-201-3)


Submitted:   July 18, 2002                 Decided:    July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Earl Hill, Jr., LAW OFFICE OF RICHARD E. HILL, JR.,
Williamsburg, Virginia, for Appellant.    Jacqueline Guess Epps,
MORRIS & MORRIS, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Thayer Diggs, Jr., seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2001) and denying his motion to alter or

amend the judgment.   We have reviewed the record and the district

court’s memorandums and find no reversible error.      Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Diggs v. Sheriff, No. CA-01-

201-3 (E.D. Va. Apr. 10 & 30, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2